                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                         :
STEVE NYAMIRA, et al.
                                         :

     v.                                  :    Civil Action No. DKC 17-3379

                                         :
LITTLE KAMPALA SERVICES, LLC,
et al.                                   :


                               MEMORANDUM OPINION

     Steve    Nyamira     and     Douglas     Ominde    filed     this    complaint

pursuant to the Fair Labor Standards Act (FLSA) seeking wages

arising from their employment at Little Kampala Bar & Grill.

Plaintiff Ominde worked for Defendants Little Kampala Services,

LLC, Trudy Kaliisa-Ofwono and Paul Ofwono (collectively, “the

Defendants”) at Little Kampala Bar & Grill (“the restaurant”) as

a line cook and bartender from June, 2016 through August, 2016.

(ECF No. 1, at 3-5).           Mr. Ominde alleged in the complaint that

he “regularly worked approximately 80 hours per week” throughout

the course of his employment, he was hired at an hourly rate of

$12 per hour, and the Defendants paid him the required minimum

wage for only one bi-weekly period during the course of his

employment.        (Id., at 10).         Plaintiff Nyamira worked at the

restaurant    as    a   manager   (ECF    No.   1,     at   6)   from    June,   2016

through   January,      2017    (Id.,    at   5),    alleges     that    Defendants

denied him wages (Id., at 7), and seeks the same relief as
Douglas    Ominde   (Id.      at   12-15).       However,      Plaintiff      Ominde

independently reached a settlement with Defendants and Plaintiff

Nyamira’s claims remain outstanding at this time.                 (ECF No. 44).

     Mr. Ominde and Defendants filed a joint motion for approval

of   settlement     agreement      in    this    Fair   Labor     Standards       Act

(“FLSA”) case on October 2, 2018.               (ECF No. 44).        The Agreement

provides    that,      upon    court     approval,      Defendants         will   pay

Plaintiff    Ominde     $750.00     in     unpaid     wages    and     $750.00     in

liquidated damages.        (ECF No. 44-1, at 2).         Defendants will also

pay $1,500.00 for attorneys’ fees and costs.                  (Id.).    The issues

have been briefed, and the court now rules, no hearing being

deemed    necessary.       Local    Rule     105.6.     Because      the    proposed

settlement agreement represents a fair and reasonable resolution

of a bona fide FLSA dispute, the settlement will be approved.

I.   Background

     Plaintiff Ominde contended in his complaint that he is owed

wages, liquidated damages, pre- and post-judgment interest, and

attorney’s fees and costs.              (Id., at 12-15).         Based on these

allegations, Plaintiff filed a complaint asserting violations of

the Maryland Wage and Hour Law (the “MWHL”), Md.Code Ann., Lab.

& Empl. § 3-401, et seq. (Count I); the Maryland Wage Payment

and Collection Law (the “MWPCL”), Md.Code Ann., Lab. & Empl. §

                                         2
3-501, et seq. (Count II); and the Fair Labor Standards Act (the

“FLSA”), 29 U.S.C. § 201, et seq. (Counts III-V).                             Plaintiff

filed an amended complaint on May 15, 2018.                  (ECF No. 19).          The

amended     complaint      asserted   an       additional   breach       of   contract

allegation, stating that defendants materially breached their

oral contract with Plaintiff Ominde “by not paying Plaintiff

[Ominde]    the    agreed-to     mutually       accepted    wage    rate      for   work

Plaintiff [Ominde] performed for Defendants at Little Kampala.”

(ECF No. 19, at 11).

II.     Analysis

        Because Congress enacted the FLSA to protect workers from

the poor wages and long hours that can result from significant

inequalities       in      bargaining      power     between        employers        and

employees, the provisions of the FLSA are mandatory and, except

in    two   narrow      circumstances,     are     generally       not   subject      to

bargaining, waiver, or modification by contract or settlement.

See Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 706-07 (1945).

Under the first exception, the Secretary of Labor may supervise

the payment of back wages to employees, who waive their rights

to seek liquidated damages upon accepting the full amount of the

wages     owed.      See    29   U.S.C.    §     216(c).       Under     the    second

exception, a district court can approve a settlement between an

                                           3
employer and an employee who has brought a private action for

unpaid    wages     pursuant     to    Section         216(b),    provided    that     the

settlement reflects a “reasonable compromise of disputed issues”

rather than “a mere waiver of statutory rights brought about by

an employer’s overreaching.”                Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350, 1354 (11th Cir. 1982); see also Duprey v.

Scotts Co., 30 F.Supp.3d 404, 407 (D.Md. 2014).

        Although the United States Court of Appeals for the Fourth

Circuit has not directly addressed the factors to be considered

in deciding whether to approve such settlements, district courts

in this circuit typically employ the considerations set forth by

the United States Court of Appeals for the Eleventh Circuit in

Lynn’s Food Stores.           See, e.g., Duprey, 30 F.Supp.3d at 407-08;

Lopez v. NTI, LLC, 748 F.Supp.2d 471, 478 (D.Md. 2010).                         An FLSA

settlement generally should be approved if it reflects “a fair

and   reasonable         resolution    of    a   bona     fide    dispute    over    FLSA

provisions.”       Lynn’s Food Stores, 679 F.2d at 1355.                     Thus, as a

first    step,     the    bona   fides      of   the    parties’    dispute    must     be

examined     to    determine      if     there     are     FLSA    issues     that    are

“actually in dispute.”            Id. at 1354.            Then, as a second step,

the terms of the proposed settlement agreement must be assessed

for     fairness    and     reasonableness,        which     requires       weighing    a
                                             4
number of factors, including: “(1) the extent of discovery that

has taken place; (2) the stage of the proceedings, including the

complexity, expense and likely duration of the litigation; (3)

the absence of fraud or collusion in the settlement; (4) the

experience of counsel who have represented the plaintiffs; (5)

the opinions of [ ] counsel . . .; and (6) the probability of

plaintiffs’       success    on    the     merits      and    the       amount     of     the

settlement in relation to the potential recovery.”                          Lomascolo v.

Parsons Brinckerhoff, Inc., No. 08–cv–1310, 2009 WL 3094955, at

*10 (E.D.Va. Sept. 28, 2009); see also Duprey, 30 F.Supp.3d at

408, 409.     Finally, where a proposed settlement of FLSA claims

includes      a     provision          regarding       attorneys’           fees,         the

reasonableness       of     the    award        must   also       “be     independently

assessed, regardless of whether there is any suggestion that a

‘conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.’”                      Lane v. Ko–Me, LLC,

No.   DKC-10-2261,        2011    WL     3880427,      at    *3     (Aug.    31,        2011)

(citation omitted).

      A.    Bona Fide Dispute

      “In deciding whether a bona fide dispute exists as to a

defendant’s       liability       under    the     FLSA,      courts      examine         the

pleadings   in     the    case,     along       with   the    representations             and

                                            5
recitals       in    the   proposed         settlement      agreement.”            Duprey,    30

F.Supp.3d at 408.              Here, there is a bonda fide dispute.                      In the

complaint, Plaintiff Ominde alleged that Defendants “never paid

[Plaintiff          Ominde]     the    required      minimum       wage     for    all    hours

worked while he was employed by Defedants.”                          (ECF No. 1, at 10).

He further asserted that Defendants failed to pay him overtime

wages, retained credit card tips owed to Plaintiff Ominde, and

failed to reimburse Plaintiff Ominde for work-related purchases.

(Id.).         While     Defendants         admitted    that      they    wrongfully       kept

Plaintiff Ominde’s credit card tips, Defendants denied all of

Plaintiff Ominde’s remaining allegations.                           (ECF No. 10, at 6).

It now appears as well that the parties differ in their view as

to the actual hours worked and the amounts paid.

       B.      Fairness & Reasonableness

       Upon      review        of     the     parties’       submissions           and     after

considering the relevant factors, see Duprey, 30 F.Supp.3d at

409,     the     Agreement          appears    to      be    a    fair      and    reasonable

compromise          of   the   parties’       bona    fide       dispute.         The    parties

agreed      to      settle     after    conducting          written       and     documentary

discovery.          (ECF No. 44 ¶ 7).               Before entering the Agreement,

“Plaintiff [Ominde] and his counsel discussed the Plaintiff’s

unpaid      wages”       and    “Plaintiff          calculated      that     he     was    owed

                                                6
$2,971.52 in unpaid wages.”           (Id.).     The parties also assert

that they had “extensive discussions” wherein the parties were

“counseled and represented by their respective attorneys” before

reaching a settlement agreement.              Thus, the parties have had

sufficient     opportunity    to    “obtain    and   review    evidence,     to

evaluate their claims and defenses[,] and to engage in informed

arms-length settlement negotiations with the understanding that

it would be a difficult and costly undertaking to proceed to the

trial    of   this   case.”   Lomascolo, 2009        WL   3094955,    at    *11.

Moreover, there is no evidence that the Agreement is the product

of fraud or collusion.

        The settlement amount, in light of Plaintiff Ominde’s now

stated     potential    recovery,    also     appears     to   be    fair   and

reasonable.      In his complaint, Plaintiff Ominde alleged that

Defendants never paid him “the required minimum wage for all

hours worked while he was employed by Defendants” or “overtime

wages at a rate of one and one-half times his regular rate of

pay for all overtime hours worked in excess of 40 hours per week

as required by FLSA, 29 U.S.C. § 207.”                (ECF No. 1, at 10).

Plaintiff Ominde further asserted that Defendants withheld his

credit card tips and failed to reimburse him for work-related

purchases.     (Id.).    Plaintiff Ominde used the discovery process
                                      7
and discussions with counsel more specifically to calculate the

damages sought, resulting in Plaintiff Ominde’s calculation that

“he was owed $2,971.52 in unpaid wages.”                  (ECF No. 44 ¶ 7).

Although the settlement amount of $750 in unpaid wages and $750

in liquidated damages is a substantial departure from the amount

Plaintiff     Ominde    originally   requested     via   the    information    he

provided in his complaint, the amount appears to be a fair and

reasonable      resolution   of   Plaintiff   Ominde’s         disputed   claims

because the parties “engaged in private settlement discussions

based    on   their    independent   calculations”       and   “attest    to   the

fairness      and   reasonableness    of   their    amicable       settlement.”

(Id.).

        The Agreement also contains a general release of claims

beyond those specified in the amended complaint.                 The Agreement

states, in relevant part:

              The Plaintiff for himself, his heirs, and
              personal representatives hereby releases and
              forever   discharges   the   Defendants,    the
              Defendants’ directors, officers, employees,
              agents, principals, attorneys, predecessors,
              and successors from any and all claims,
              obligations, debts, demands, actions, causes
              of   action,   suits,   accounts,   covenants,
              contracts,     agreements,     and      damages
              whatsoever of every name and nature, both in
              law and equity, which Plaintiff now has or
              in the future may have arising out of his
              employment    with    Defendants     or     the
                                       8
             termination of his employment . . . from the
             date of this Agreement back to the beginning
             of time.

(ECF No. 44-1, at 3-4).                 The release also prohibits Plaintiff

Ominde from “assist[ing] in the prosecution of any claim (if not

otherwise        compelled         to   do     so     by    legal       process)       or    []

recover[ing] any money as a result of any claim pursued by the

U.S.    Department      of     Labor.”         (Id.,       at     4-5).        Finally,      the

Agreement includes “covenant not to sue” and “non-disparagement”

clauses that preclude Plaintiff Ominde from filing suit against

or publicly criticizing Defendants in the future.                               (Id., at 5-

6).

       Some courts have held that overly broad release provisions

can    render     an    FLSA       agreement        unreasonable          if   the     release

includes claims unrelated to those asserted in the complaint.

See, e.g., Moreno v. Regions Bank, 729 F.Supp.2d 1346, 1352,

(M.D.Fla. 2010) (concluding that “a pervasive release in an FLSA

settlement       confers      an    uncompensated,          unevaluated,         and   unfair

benefit     on    the    employer”           that    fails        “judicial     scrutiny”);

McKeen–Chaplin v. Franklin Am. Mortg. Co., No. 10–5243 SBA, 2012

WL    6629608,     at   *3    (N.D.Cal.        Dec.      19,    2012)     (rejecting        FLSA

settlement agreement where the release “provision does not track

the    breadth     of   the    allegations          in     this    action      and   releases
                                               9
unrelated claims”). Although a general release can render an

FLSA    settlement   agreement   unreasonable,     the    court   “is   not

required to evaluate the reasonableness of the settlement as it

relates     to   non-wage-dispute    claims   if    the     employee     is

compensated reasonably for the release executed.”           Villarroel v.

Sri Siva Vishnu Temple, No. GJH–I–T–02617, 2014 WL 7460967, at

*3 (D.Md. Dec.31, 2014); see also Duprey, 30 F.Supp.3d at 410

(wherein the court approved a settlement agreement that included

a general release of claims on the basis that the employee was

reasonably compensated for the release).            Because the $1,500

provided to Plaintiff Ominde in the Agreement appears to be a

fair and reasonable resolution of Plaintiff Ominde’s claims, the

amount also reflects fair compensation for the release and non-

disparagement provisions executed.

       C.   Attorneys’ Fees and Costs

       Finally, the provisions regarding attorneys’ fees and costs

must also be assessed for reasonableness.

            In assessing the reasonableness of the fee,
            courts typically refer to the principles of
            the traditional lodestar method as a guide,
            even when the attorneys fees are based on a
            contingency fee.    An attorneys fee award
            negotiated pursuant to a contingent-fee
            arrangement can be approved if a court finds
            that (1) the fees were negotiated separately
            from the damages, so that they do not
                                    10
             infringe on the employee’s statutory award,
             and (2) they are reasonable under the
             lodestar approach.

Hackett v. ADF Restaurant Invs., 259 F.Supp.3d 360, 367 (D.Md.

2016) (internal citations omitted).                     The starting point in the

lodestar     calculation        is    multiplying             the        number    of    hours

reasonably expended by a reasonable hourly rate.                                  Robinson v.

Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009).

“An hourly rate is reasonable if it is ‘in line with those

prevailing in the community for similar services by lawyers of

reasonably       comparable     skill,        experience,            and        reputation.’”

Duprey, 30 F.Supp.3d at 412 (quoting Blum v. Stenson, 465 U.S.

886, 890 n.11 (1984)).          This court has established presumptively

reasonable rates in Appendix B to its Local Rules.

       Plaintiff Ominde’s counsel state in the joint motion that

“[t]he total of Plaintiff’s attorneys’ fees in this matter are

now over $11,000.”        (ECF No. 44 ¶ 9).                   However, the Agreement

also    states     that   “in        order        to    resolve          this     litigation,

Plaintiff’s counsel has agreed to the attorney fee payment set

forth in the Settlement Agreement and the Parties agree this is

a   fair   amount    given      the    actual          amount       of    fees     and   costs

reasonably    incurred     in    this    matter          by     Plaintiff’s         counsel.”

(Id., at 4).       In the agreement, Plaintiff Ominde’s counsel agree

                                             11
to collect $1,500 in attorneys’ fees and costs.                   The attorneys’

fees appear to be reasonable.             Plaintiff Ominde’s counsel do not

indicate the years of experience they possess1 or the number of

hours they spent working on his case.                    However, even at the

minimum compensation rate of $150 set forth in Appendix B, the

settlement amount provides counsel with compensation for only

ten    hours      of     work   on   Plaintiff     Ominde’s   case.    Given     the

extensive docket, it is likely that Plaintiff Ominde’s counsel

dedicated more than ten hours of their time to this case.                      Thus,

even without assessing counsels’ years of experience and the

exact amount of time they spent working on the case, it is clear

that       the   total   attorneys’    fees   in   the   amount   of   $1,500    are

reasonable and below the customary fee in Maryland for the legal

work involved.




       1
       From other cases in this court, the court can discern that
Mr. Lebau has practiced for over twenty-five years and billed in
2017 at the rate of $475 per hour. See Walters v. Tievy Elec.
Co., No. PX 16-3916, 2017 WL 818716, at *3 (D.Md. Mar. 2, 2017).
Mr. Wang was admitted to practice in 2012, and his rate is $300
per hour. See Plaintiffs’ Motion for Attorneys’ Fees, Membreno
v. Kargmans, Inc., No. 18-0332 (D.Md. July 3, 2018), ECF No. 21-
3.

                                         12
Conclusion

     For the foregoing reasons, the joint motion for approval of

settlement agreement will be granted.    A separate order will

follow.

                                       /s/
                             DEBORAH K. CHASANOW
                             United States District Judge




                               13
